Title: Elbridge Gerry to Abigail Adams, 16 April 1784
From: Gerry, Elbridge
To: Adams, Abigail



Annapolis 16th. April 1784

I am this day, Madam, favoured with your Letter of the 19th. of March, and embrace the earliest Oppertunity of informing You, that it is highly probable, Congress will make their Arrangements, for negotiating commercial Treaties this Week. The Subject has several Months been prepared, for Deliberation, but this has been prevented by the Want of a full Representation; untill of late, there being eleven States on the Floor, the Matter has been much discussed. I think it not improbable, that the Report, which provides, that a Number of commercial Negotiations shall be set on Foot, under the joint Direction of Messrs. Adams Franklin and Jay, will be accepted; upon our consenting that Mr. Jefferson of Virginia, who has an excellent character, and has been always on the most friendly Terms with Mr. Adams, shall be added to the Commissioners. I cannot however Madam, give You the fullest Assurance on this head, as some States are opposed to the augmenting the Number of the Ministers, and seem to insist on accepting the Resignation of Doctor Franklin, and on appointing Governor Jefferson to fill the Vacancy. This is a point, I should be disposed to push, was it practicable; but as I know it is not, at the present Crisis, the Addition appears to me a desirable object, more especially as Mr. Jay will probably return.
Under these Circumstances, unless You have particular Reasons for wishing to take passage in Capt. Callahan it may be best to have every Thing in Readiness to embark on the shortest Notice, but not to engage positively to take a Cabin; lest, when the Ship is ready for the Sea, You should find the Measure inconvenient. If the Matter should be thus conducted, and You receive no further Information, You can proceed or not, as You may judge expedient; and should You determine in the Negative, You will probably not loose much Time, by taking Passage in the next Vessel, and will have an equal Chance for favorable Weather.

I am very unhappy, to hear of the Death of Colo. Quincey. He was a Gentleman for whom I had the greatest Respect, and I sincerely condole with the Ladies of his Family and with all his Friends.
I have been somewhat explicit on the Subject of your going to Europe, that You may give our Friend some Information by Callahan, should You not proceed in his Vessel, and that Mr. Jay may be thus prevented, if possible, from returning. I would write a Line to Mr. Adams with the greatest Pleasure, but I have a dozen Letters to answer by this post, and must defer the Matter, untill I can give him more satisfactory Information.
Inclosed is the Pamphlet You have mentioned, Mr. Jennings’ two Publications are here, but they exceed the Bulk admitted to be carryed by the post, under the Denomination of a packet. I remain Madam with perfect Esteem & Respect, your most obt. & very hum ser

E Gerry


Neither Doctor Lee, nor Mr. Osgood are in Congress, the first has made an Excursion to Virginia; the other You will probably see at Braintree.

